Citation Nr: 0121699	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-03 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
fracture of the left fifth finger.

2.  Entitlement to service connection for costochondritis 
(claimed as chest pain).

3.  Entitlement to service connection for pectoralis strain 
(claimed as chest pain).

4.  Entitlement to service connection for cervical strain 
(claimed as back pain).

5.  Entitlement to service connection for low back strain 
(claimed as back pain).

6.  Entitlement to service connection for left trapezius 
strain (claimed as back pain).

7.  Entitlement to the assignment of a compensable evaluation 
for anterior ligament tear and the postoperative residuals of 
arthroscopy and partial meniscectomy, left knee.

8.  Entitlement to the assignment of a compensable evaluation 
for maxillary sinusitis.

9.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from May 1988 until August 
1997.  

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issues concerning service connection for various claimed 
disabilities are remanded, as discussed below.


FINDINGS OF FACT

1.  The left knee disability is productive of no more than 
slight impairment.

2.  The veteran's sinusitis is manifested by subjective 
complaints of headaches along with drainage, and the need for 
medication; with no objective evidence of symptoms of 
sinusitis with one or two incapacitating episodes requiring 
prolonged antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge. 

3.  A compensable disability evaluation is assigned for a 
left knee disability; consequently, 38 C.F.R. § 3.324, is not 
applicable.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for anterior 
ligament tear and the postoperative residuals of arthroscopy 
and partial meniscectomy, left knee, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
4.40, Diagnostic Code 5257 (2000).

2.  The criteria for a compensable evaluation for maxillary 
sinusitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § 4.97 Part 4, Diagnostic Code 6513 (2000).

3.  The claim for a compensable rating for multiple 
noncompensable service-connected disabilities is moot.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.324 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106 475, 114 Stat. 2096 
(2000) was enacted, which provides new statutory requirements 
regarding notice to a veteran and his representative and 
specified duties to assist veterans in the development of 
their claims.  Upon careful review of the claims folder the 
Board finds that all required notice and development action 
specified in this new statute have been complied with during 
the pendency of the current appeal.  Specifically, the Board 
finds that the statement of the case provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103 of the new statute and that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claims.  Additionally 
the Board finds that the duties to assist provided under the 
new statute at § 5103(a) have also been fulfilled and that 
all evidence and records identified by the veteran as 
plausibly relevant to his pending claims have been collected 
for review.  Moreover, VA has accorded the veteran a personal 
hearing.  The RO has advised the veteran of the evidence 
necessary to complete his claims, and there does not appear 
to be any pertinent medical evidence that is not of record or 
requested by the RO.  Thus, the Board finds that VA has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claims.  No further assistance 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claims.  

The veteran's claims that he should be granted higher ratings 
for his service-connected left knee and sinus disabilities.  
Disability evaluations are administered under a Schedule for 
Rating Disabilities that is found in 38 C.F.R. Part 4 and is 
designed to compensate a veteran for the average impairment 
in earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Id.  It 
is essential in the evaluation of a disability that each 
disability be viewed in relationship to its history.  
38 C.F.R. §§ 4.1, 4.41; Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  

In considering the disabilities below, the Board must discuss 
the impact of pain and other factors as set forth in 
38 C.F.R. §§ 4.40 and 4.45, that is, pain on motion, 
incoordination, weakened movement, excess fatigability, or 
any of the other factors articulated in 38 C.F.R. § 4.45.  
These include less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); impaired ability to execute skilled movements 
smoothly; and swelling, deformity or atrophy of disuse.  If 
the veteran experiences any of these factors, the Board is to 
discuss whether any of these factors entitle the veteran to a 
compensable rating under any of the diagnostic codes in the 
rating schedule.  

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  The functional limitations 
due to pain must be accounted for in the disability 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board is obligated to take the veteran's reports of 
painful motion into consideration.  38 C.F.R. § § 4.40, 4.45.

Left Knee

The service medical records relate that in May 1990, the 
veteran underwent arthroscopy with partial meniscectomy of 
the left knee.  Thereafter, he underwent physical therapy.  
In April 1991, he strained the left knee while playing 
volleyball.  There was no ecchymosis, effusion, swelling, 
laxity or tenderness except medially just superior to 
hamstring insertion.  The Lachman's test was negative.  The 
diagnosis was left knee strain. 

The rating schedule provides a 10 percent rating for slight 
impairment of the knee, a 20 percent rating for moderate 
impairment of the knee, and a 30 percent rating for severe 
impairment of the knee as measured by the degree of recurrent 
subluxation or lateral instability.  38 C.F.R. Diagnostic 
Code 5257.  The normal range of motion of the knee is set out 
as 0 degrees of extension to 140 degrees of flexion at 
38 C.F.R. Part 4, Plate II.  

In light of the veteran's complaints and the objective 
evidence of instability of the left knee, the Board finds 
that a 10 percent evaluation is warranted for the veteran's 
left knee disability.  At the May 2001 personal hearing, the 
veteran reported that his knee would swell after prolonged 
walking or standing, especially during the winter months.  He 
wore a brace when he ran.  At that time, he was not 
experiencing pain, but he did during cold weather.  This was 
consistent with findings reported on a May 2001 private 
examination.  On examination, there was grinding under the 
patella on resisted extension.  There was minimal 
medial/lateral laxity.  The Lachman's and drawer test were 
negative.  The diagnosis was left knee, possible patellar 
chondromalacia.  The veteran has given a plausible account of 
manifestations, such as crepitance, that is consistent with 
the diagnoses.  It is the judgment of the Board that the 
aggregate knee symptoms for the left knee more nearly 
approximate the criteria for a 10 percent rating under 
Diagnostic Code 5257, for slight impairment of the knee.  

Alternatively, given the fact that the veteran underwent 
partial meniscectomy, a 10 percent rating might be 
appropriate under Diagnostic Code 5259.  The regulation 
provides a 10 percent rating for symptomatic removal of the 
semilunar cartilage.  The Board has considered DeLuca and 38 
C.F.R. §§ 4.10, 4.14, 4.40, and 4.45, in reaching its 
conclusion in this case.  The veteran is competent to report 
pain in his knees.  However, these complaints of pain do not 
exceed the criteria for the current 10 percent rating under 
Diagnostic Code 5257.  Moreover, as these complaints are part 
of the basis for the 10 percent rating under Diagnostic Code 
5257, they cannot also form the basis of a separate 
compensable rating under another diagnostic code.  See 
38 C.F.R. § 4.14.  The Board finds that although the 
veteran's subjective pain certainly causes some discomfort, 
he does not exhibit more than mild objective findings, as 
noted above.  Further, there was no reported evidence of 
tenderness, redness, heat, or swelling noted on the most 
recent private examination report.

As the veteran underwent surgery during service the Board has 
also considered whether any surgical scarring warranted a 
separate compensable evaluation.  Residual superficial 
scarring resulting from the injury must be poorly nourished 
with repeated ulceration, or tender and painful on objective 
demonstration for a 10 percent rating.  38 C.F.R. Part 4, 
§ 4.117, Diagnostic Codes 7803, 7804.  Scars, other than 
disfiguring facial scars, residuals of second or third degree 
burns, or scars that are poorly nourished, etc., are rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Part 4, Diagnostic Code 7805.  The record as a whole 
does not show that the post surgical scarring is productive 
of any significant functional impairment, nor otherwise 
disabling.  The claims file does not indicate that the 
veteran has ever complained of scarring residuals.  As the 
residual scarring has not been shown to result in functional 
limitation of the left knee, a separate rating is not 
warranted.  See Esteban v. Brown, 6 Vet. App. 259 (1994). 

The Board has considered the possibility of assigning higher 
ratings; however, the examination findings do not approximate 
any applicable criteria for a higher rating, or for a 
separate rating for additional manifestations.

Sinusitis

Based on inservice treatment during service, the March 1998 
rating decision granted service connection for sinusitis.  
This disability is currently assigned a noncompensable 
evaluation under Diagnostic Code 6513.

The general rating criteria for sinusitis (Diagnostic Codes 
6510 through 6514) are as follows: a noncompensable 
evaluation is warranted when sinusitis is detected by X-ray 
only; a 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; a 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six  weeks) 
antibiotic treatment, or; more than six non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; a 50 percent rating 
is warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

In light of the evidence discussed below, I find that a 10 
percent evaluation is not warranted for sinusitis.  The 
veteran testified in May 2001 that his sinus condition was 
manifested by sinus headaches and drainage; however, he was 
unable to estimate how often his headaches occurred.  The 
veteran's representative indicated that he would submit 
additional medical evidence.  However, the Board did not 
receive any new medical records.   

While the veteran received treatment for maxillary sinusitis 
during military service, it is significant to note that the 
medical records disclose that he has not receive clinical 
treatment for maxillary sinusitis since 1991.  Further, he 
has not presented any evidence of treatment with antibiotics 
since that time.  The veteran indicated in the hearing 
testimony that he suffered from headaches that he believed 
were related to his sinus problems.  The objective clinical 
evidence has not shown that headaches are a symptom of, or 
related to, a sinus condition.  The United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) has held in Layno v. 
Brown, 6 Vet. App. 465 (1994), citing Grottveit v. Brown, 5 
Vet. App. at 93 (1993), that just as the Board must point to 
a medical basis other than its own unsubstantiated opinion, 
the appellant cannot rely upon his own unsubstantiated 
opinions as to medical matters.  Therefore, although the 
Board finds the veteran's testimony concerning the existence 
of his headaches to be credible, see Ashmore v. Derwinski, 1 
Vet. App. 580, 583 (1991), his testimony concerning the 
etiology of such headaches, i.e. whether they are due to 
sinusitis or to some other cause, is not probative as the 
issue of entitlement an increased disability rating.  The 
Board cannot entertain lay speculation on medical matters.  
It has not been shown that he has three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Therefore, based on review of the record, the 
Board finds that the evidence does not provide a basis for a 
higher evaluation.

The Board has considered whether "staged" ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

Extraschedular

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  In 
this case, the evidence does not suggest that the veteran's 
disabilities produce such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard, thereby warranting the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  First, as discussed above, the rating 
schedule provides for the assignment of higher evaluations, 
but the required manifestations have not been demonstrated in 
this case.  Further, it has not been contended or shown that 
the disabilities at issue resulted in frequent periods of 
hospitalization.  The veteran has not been hospitalized for 
the disabilities at issue during the period in question.  

In regards to industrial impairment, at the personal hearing 
the veteran reported that he works as policeman.  
Importantly, however, he did not give specific details of how 
his disabilities affected his work.  While the veteran 
reported that he is limited in his physical capabilities, 
there is no objective evidence that he has missed an 
inordinate amount of time from work or that the disabilities 
interfered with his employment to such a point that is not 
contemplated by the schedular evaluations assigned.  As noted 
above, the veteran is compensated at 10 percent for his left 
knee disability.  The veteran has not produced any 
documentation pertaining to his work performance as a 
policeman.

38 C.F.R. § 3.324

Under 38 C.F.R. § 3.324, whenever a veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the 1945 Schedule for Rating 
Disabilities, the rating agency is authorized to apply a 10-
percent rating, but not in combination with any other rating.

As the veteran has been granted a 10 percent evaluation for 
the left knee disability, this issue is moot.  



ORDER

A 10 percent rating is granted for anterior ligament tear and 
the postoperative residuals of arthroscopy and partial 
meniscectomy, subject to controlling regulations governing 
the payment of monetary benefits.

A compensable disability evaluation for the service-connected 
sinusitis is denied.

The issue regarding a 10 percent disability evaluation under 
38 C.F.R. § 3.324 is dismissed.


REMAND

The March 1998 rating action determined that the veteran had 
not submitted well-ground claims for service connection for 
the residuals of a fracture of the left fifth finger, 
costochondritis, pectoralis strain, cervical strain, low back 
strain, and left trapezius strain.  As noted there has been a 
significant change in the law during the pendency of this 
appeal.  See, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  This law eliminates the concept of a well-grounded 
claim and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This law 
also redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  The veteran has reported 
that he has received private medical care for several of his 
claimed disabilities.  The RO should notify the veteran of 
the importance of obtaining medical records that are 
pertinent to his claims.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify any medical records, which may be 
pertinent to his claims for service 
connection.  Any necessary releases should 
also be requested.  The RO should then ask 
the doctors and hospitals listed by the 
veteran for the records identified by the 
veteran.   

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should readjudicate 
these claims.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC). An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 


